Filed 11/24/20 P. v. Todd CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yuba)
                                                            ----




 THE PEOPLE,                                                                                   C091427

                    Plaintiff and Respondent,                                   (Super. Ct. No. CRF1800130)

           v.

 JACKLYN LORRAINE TODD,

                    Defendant and Appellant.



         Appointed counsel for defendant Jacklyn Lorraine Todd filed an opening brief that
sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d
436.) Thereafter, defendant filed a supplemental brief. Having reviewed defendant’s
arguments and the record as required by Wende, we will affirm.




                                                             1
                                    I. BACKGROUND
        The People’s felony complaint charged defendant with assault with a deadly
weapon (Pen. Code, § 245, subd. (a)(1)—count 1)1 and assault by means of force likely
to produce great bodily injury (§ 245, subd. (a)(4)—count 2). On January 31, 2018,
defendant entered a conditional plea with a Cruz2 waiver of no contest to count 2 in
exchange for probation and dismissal of count 1. The stipulated factual basis for her plea
was the sheriff’s report, which indicated defendant had struck her ex-boyfriend in the
head with a guitar causing a laceration on his scalp. The parties also stipulated to the
unusual circumstance finding necessary to grant defendant probation. The matter was
referred for a full sentencing report.
        On March 26, 2018, the trial court accepted defendant’s conditional plea and
dismissed the remaining count. The court then suspended imposition of sentence and
placed defendant on three years’ felony probation with various terms and conditions,
including that she “not batter, annoy, threaten or harass” the victim, J.M. The court
imposed a $300 restitution fine (§ 1202.4, subd. (b)), a $30 collection fee on that fine
(§ 1202.4, subd. (l)), a $300 suspended probation revocation restitution fine (§ 1202.44),
a $40 court operations assessment fee (§ 1465.8), a $30 criminal conviction assessment
fee (Gov. Code, § 70373), and a $70 workman’s compensation fee for her participation in
the sheriff’s work program3 (§ 1203.1b). The court also ordered defendant pay $40 each
month for the costs of probation supervision (§ 1203.1b), $370 for the presentence report
(§ 1203.1b), a booking fee of $43.50 (Gov. Code, § 29550.2), and $100 for the cost of her




1   Undesignated statutory references are to the Penal Code.
2   People v. Cruz (1988) 44 Cal.3d 1247, 1254, fn. 5.
3 Defendant’s conditions of probation included that she complete 40 hours of the
sheriff’s work program.

                                             2
public defender (§ 987.8). Finally, the court awarded defendant 14 days actual credit
plus 14 days conduct credit for a total of 28 days custody credit.
         On October 10, 2018, the People filed a petition for revocation of probation
alleging defendant violated her probation by breaking the law because she had been
charged in another case with a misdemeanor count of inflicting injury on a present or
former spouse, fiancé, or dating partner (§ 273.5, subd. (a)). The parties resolved both
matters by the People amending the violation petition to allege that defendant had
battered, threatened, or harassed the victim, M.D., in violation of the probation condition
that she obey all laws. Defendant admitted this violation and in exchange, the new case
was dismissed. The court reinstated defendant’s probation with an additional one day in
county jail with credit for time served and 60 additional hours of the sheriff’s work
program. The court also modified defendant’s probation to impose a condition that she
stay 100 yards away from and have no contact with the victim, M.D.
         The People’s October 23, 2019 petition for violation of probation alleged
defendant violated her probation by failing to: (1) report to her probation officer, (2)
participate in and complete a domestic violence batter’s treatment program; and (3)
participate in and complete two treatment and education rehabilitation programs as
directed by her probation officer. Defendant initially denied the allegations, but later
admitted them on November 22, 2019.
         Thereafter, on December 23, 2019, the court denied defendant’s request for
reinstatement of probation, finding her performance on probation had been “abysmal.”
The court sentenced her to the lower term of two years in state prison with credit for 64
days actual custody credit and 64 days conduct credit for a total of 128 days custody
credit. The court also lifted the suspension on the previously imposed $300 probation
revocation restitution fine and imposed a $300 parole revocation restitution fine
(§ 1202.45). Defendant timely appealed and did not request a certificate of probable
cause.

                                              3
                                     II. DISCUSSION
       Appointed counsel filed an opening brief that sets forth the facts and procedural
history of the case and requests this court to review the record and determine whether
there are any arguable issues on appeal. (People v. Wende, supra, 25 Cal.3d 436.)
Defendant was advised by counsel of her right to file a supplemental brief within 30 days
from the date the opening brief was filed. Defendant filed a supplemental brief, which
we understand to argue the merits of the facts underlying her probation violations.
Specifically, she complains that: (1) she should not have been found to have violated her
probation where the charges against her for harming her fiancé, who was living in her
apartment, had been dropped and (2) that did she not fail to obey the directions of her
probation officer, including those related to treatment that defendant sought herself and
then elected to stop after being accepted into college classes.
       Having undertaken an examination of the entire record pursuant to Wende and
having considered defendant’s claims, we find no errors that would result in a disposition
more favorable to her. Because defendant admitted her probation violations, her
appellate challenge to their validity is prohibited unless she first obtains a certificate of
probable cause. (People v. Sem (2014) 229 Cal.App.4th 1176, 1186-1187 [certificate of
probable cause requirement applies to admissions of probation violations].) She has not
done so.




                                               4
                            III. DISPOSITION
The judgment is affirmed.


                                           /S/

                                       RENNER, J.



We concur:


/S/

HULL, Acting P. J.


/S/

ROBIE, J.




                                   5